Exhibit 10.1

Execution Version

AMENDMENT NO. 13 TO CREDIT AGREEMENT AND AMENDMENT NO. 5

TO PLEDGE AND SECURITY AGREEMENT

This AMENDMENT NO. 13 TO CREDIT AGREEMENT AND AMENDMENT NO. 5 TO PLEDGE AND
SECURITY AGREEMENT, dated as of January 22, 2010 (collectively, this “Thirteenth
Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “Borrower”),
various Grantors (as defined in the Pledge and Security Agreement referred to
below) party to the Pledge and Security Agreement, and DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as Administrative Agent (as defined below), on behalf of each
Lender executing a Lender Consent (as defined below), amends certain provisions
of (i) the CREDIT AGREEMENT, dated as of January 24, 2005 (as amended,
supplemented, restated and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and the L/C Issuers party thereto
from time to time, DBNY, as administrative agent for the Lenders and the L/C
Issuers (in such capacity, and as agent for the Secured Parties under the
Collateral Documents, together with its successors in such capacity, the
“Administrative Agent”), CITICORP USA, INC., as syndication agent for the
Lenders and the L/C Issuers (in such capacity, together with its successors in
such capacity, the “Syndication Agent”), and BANK OF AMERICA, N.A., PNC BANK,
NATIONAL ASSOCIATION, as successor to NATIONAL CITY BANK OF INDIANA and SUNTRUST
BANK, as co-documentation agents for the Lenders and L/C Issuers, and (ii) the
PLEDGE AND SECURITY AGREEMENT, dated as of January 24, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the “Pledge and
Security Agreement”), among the Borrower, as a Grantor, each other Grantor from
time to time party thereto, and the Administrative Agent. Unless otherwise
specified herein, all capitalized terms used in this Thirteenth Amendment shall
have the meanings ascribed to such terms in the Credit Agreement or the Pledge
and Security Agreement, as the context requires.

W I T N E S S E T H:

WHEREAS, the Borrower desires to amend, and enter into agreements with respect
to, certain provisions of the Credit Agreement and the Pledge and Security
Agreement, in each case as more fully described herein;

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders is required to effect the
amendments and agreements set forth herein; and

WHEREAS, the Borrower, each Guarantor party to the Guarantor Consent (as defined
below), each Lender party to a Lender Consent and the Administrative Agent
agree, subject to the limitations and conditions set forth herein, to amend or
otherwise modify, and enter into certain agreements with respect to, the Credit
Agreement and Pledge and Security Agreement, in each case as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Thirteenth
Amendment Effective Date (as defined below), and subject to the satisfaction of
the conditions set forth in Section 3 (Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
(i) inserting the text “or any determination pursuant to the definition of
Immaterial Foreign Joint Venture” immediately after the text “covenant
compliance” appearing in the second sentence of the definition of



--------------------------------------------------------------------------------

“Investment” contained in such Section 1.01, (ii) inserting the text “or similar
foreign laws, rules or regulations, as the case may be,” immediately after the
text “Rule 144A of the Securities Act,” appearing in the first sentence of the
definition of “Permitted Senior Notes” contained in such Section 1.01,
(iii) deleting the definition of “Subsidiary” appearing in such Section 1.01,
and (iv) inserting the following definitions in such Section 1.01 in the
appropriate place to preserve the alphabetical order of the definitions in such
Section 1.01:

“Foreign Joint Venture” means a Joint Venture that is not organized under the
laws of the United States of America, any state or territory thereof or the
District of Columbia.

“Immaterial Foreign Joint Venture” means, at any time, any Person (i) which is a
Foreign Subsidiary or a Foreign Joint Venture (both immediately before and at
all times after any designation (not subsequently withdrawn) as described
below), (ii) which is not a direct or indirect wholly-owned Subsidiary of the
Borrower, (iii) which, to the Borrower’s knowledge, does not (and the
Subsidiaries and Joint Ventures of which do not) own any Equity Securities or
Indebtedness of, or own or hold any Lien (other than Permitted Liens of the type
described in Sections 7.01(d), (g), (j) and (k) (Liens)) on any property of, the
Borrower or any of its other Subsidiaries or Joint Ventures (other than any
other Immaterial Foreign Joint Venture), (iv) which has not (and the
Subsidiaries and Joint Ventures of which have not) incurred or suffered to exist
any Indebtedness pursuant to which the lender thereof has recourse to any of the
assets of the Borrower or any of its other Subsidiaries or Joint Ventures (other
than any other Immaterial Foreign Joint Venture), (v) in which the aggregate
Investments made (or deemed made as provided below) by the Borrower and its
Subsidiaries in such Person does not exceed the Dollar Equivalent of
$20,000,000, (vi) in which the aggregate Investments made (or deemed made as
provided below) by the Borrower and its Subsidiaries, when aggregated with the
aggregate Investments made (or deemed made as provided below) by the Borrower
and its Subsidiaries in all other Persons previously or substantially
simultaneously to be designated as “Immaterial Foreign Joint Ventures” (and
which designation with respect thereto has not been withdrawn as provided
below), does not exceed the Dollar Equivalent of the amount equal to 5% of the
total assets (including Equity Securities of other Subsidiaries and Joint
Ventures) of all Foreign Subsidiaries and Foreign Joint Ventures of the
Borrower, in the aggregate (calculated only at the time of designation as
described below and based upon the financial statements as of the most recent
fiscal period with respect to which the Agents shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements)), (vii) which, if a Subsidiary, has been designated
as an “unrestricted subsidiary” for purposes of any Indebtedness incurred
pursuant to Section 7.03(h) (Indebtedness), and (viii) which has been designated
an “Immaterial Foreign Joint Venture” by delivery of a written notice of such
designation to the Administrative Agent, until such designation is withdrawn or
such Person ceases to satisfy any of the requirements of preceding clauses (i),
(ii), (iii), (iv), (v), (vi) and/or (vii). Any notice of designation or
withdrawal shall (a) specify the effective date of such designation or
withdrawal of designation, (b) specify the name of the Person so designated
pursuant to such notice or with respect to which its previous designation as an
Immaterial Foreign Joint Venture is being withdrawn, as applicable, (c) specify
a list of all Persons which are Immaterial Foreign Joint Ventures after giving
effect to such designation or withdrawal of designation, as the case may be,
(d) certify that no Default or Event of Default shall have occurred and be
continuing before and immediately after giving effect to such designation or
withdrawal of designation or would result therefrom, and (e) certify compliance
with sub-clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) of this definition,
and, upon the request of the Administrative Agent, provide supporting
calculations in reasonable detail of compliance with such sub-clauses (v) and
(vi). For purposes of this definition, (A) the designation of a Person as an
Immaterial Foreign Joint Venture shall be deemed to be an Investment by the
Borrower in such Person in an

 

2



--------------------------------------------------------------------------------

amount equal to (I) if such designation is made within 60 days after the initial
Investment by the Borrower or a Subsidiary in such Person in the form of cash,
the Dollar Equivalent of the amount of such Investment or (II) if otherwise, the
portion (proportionate to the Borrower’s direct or indirect equity interest in
such Person) of the fair market value (as determined in good faith by senior
management of the Borrower) of the net assets of such Person at the time that
such Person is designated an Immaterial Foreign Joint Venture, (B) any merger or
consolidation of any Immaterial Foreign Joint Venture with and into another
Immaterial Foreign Joint Venture shall be deemed to be, without duplication, an
Investment by a Subsidiary of the Borrower in such other Immaterial Foreign
Joint Venture (it being understood that, in such circumstance, the Investments
theretofore made (or deemed made) in such merging or consolidating entities by
the Borrower and/or its Subsidiaries shall be aggregated and treated as a single
Investment in the surviving entity) and (C) upon a withdrawal of the designation
of such Person as an Immaterial Foreign Joint Venture, the Borrower shall be
deemed to continue to have a permanent “Investment” in an Immaterial Foreign
Joint Venture in an amount (if positive) equal to the Borrower’s direct or
indirect (or deemed) Investment in such Person at the time of such withdrawal
less the portion (proportionate to the Borrower’s direct or indirect equity
interest in such Person) of the fair market value (as determined in good faith
by senior management of the Borrower) of the net assets of such Person at the
time of such withdrawal. The withdrawal of any designation of an Immaterial
Foreign Joint Venture or the failure of any Person to qualify as an Immaterial
Foreign Joint Venture in accordance with the terms of this definition at any
time shall constitute the incurrence of any Indebtedness or Liens of such Person
at such time for purposes of Sections 7.01 (Liens) and 7.03 (Indebtedness).

“Qualified Person” means a Person that the Borrower shall designate in writing
as a Qualified Person to the Administrative Agent for purposes of transactions
contemplated by Section 7.10(d) (Transactions with Affiliates) on the Thirteenth
Amendment Effective Date.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person;
provided that for purposes of Sections 5.10, 5.14(b), 5.19, 5.22(a), 5.24,
6.03(a)(v), 6.03(a)(vi), 6.03(b), 6.04, 6.05, 6.06, 6.07, 6.08, 6.10, 6.11,
6.13, 6.14, 6.16, 6.17, 6.18, 6.19, 6.20, 7.01, 7.02 (other than clause (d)(iv)
thereof), 7.03, 7.04, 7.05, 7.07, 7.08, 7.09, 7.10, 7.11, 7.16, 7.19, 7.20 and
7.21 (and any defined term as used in such Sections which specifically includes
the term “Subsidiary” as a component of its definition) only, the term
“Subsidiary” shall not include any Immaterial Foreign Joint Venture. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Thirteenth Amendment Effective Date” has the meaning provided in Amendment
No. 13 to Credit Agreement and Amendment No. 5 to Pledge and Security Agreement,
dated as of January 22, 2010.

(b) The preamble to Article VI (Affirmative Covenants) of the Credit Agreement
is hereby amended by deleting the text “each Subsidiary” appearing therein and
inserting the text “each Subsidiary (other than, for purposes of Section 6.04,
6.05, 6.06, 6.07, 6.08, 6.10, 6.11, 6.13, 6.14, 6.16, 6.17, 6.18, 6.19 and 6.20,
any Immaterial Foreign Joint Venture)” in lieu thereof.

(c) The preamble to Article VII (Negative Covenants) of the Credit Agreement is
hereby amended by deleting the text “any Subsidiary” appearing therein and
inserting the text “any Subsidiary (other than, for purposes of Sections 7.01,
7.02, 7.03, 7.04, 7.05, 7.07, 7.08, 7.09, 7.10, 7.11, 7.16, 7.19, 7.20 and 7.21,
any Immaterial Foreign Joint Venture)” in lieu thereof.

 

3



--------------------------------------------------------------------------------

(d) Section 7.02(p) (Investments) of the Credit Agreement is hereby amended by
(i) deleting the text “outstanding principal” appearing therein and
(ii) deleting the amount “$75,000,000” appearing therein and inserting the
amount “$100,000,000” in lieu thereof.

(e) Section 7.10 (Transactions with Affiliates) of the Credit Agreement is
hereby amended by (i) redesignating clause (d) thereof as clause (e) and
(ii) inserting the following new clause (d) immediately after clause (c) of such
Section:

“(d) any transaction with any Qualified Person pursuant to a service, supply,
production and/or similar contract, arrangement or purchase order entered into
by the Borrower or any of its Subsidiaries with any such Qualified Person, so
long as senior management of the Borrower shall have determined, in its
reasonable business judgment, that (i) such transaction (and the entering into
and performance of the applicable contract, arrangement or purchase order) is in
the best interests of the Loan Parties and (ii) such transaction is expected at
the time of the entry into of the related contract, arrangement or purchase
order to generate profit for the applicable Loan Party or Loan Parties”.

(f) Section 7.15 (Capital Expenditures) of the Credit Agreement is hereby
amended by (i) deleting the amount “$110,000,000” appearing directly opposite
the text “December 31, 2010” in the table therein and inserting the amount
“$175,000,000” in lieu thereof and (ii) deleting the amount “$110,000,000”
appearing directly opposite the text “December 31, 2011 and each fiscal year
thereafter” in the table therein and inserting the amount “$175,000,000” in lieu
thereof.

Section 2. Certain Amendments to Pledge and Security Agreement. As of the
Thirteenth Amendment Effective Date, and subject to the satisfaction of the
conditions set forth in Section 3 Conditions to Effectiveness) hereof:

(a) Section 4.4(a) (Pledged Collateral) of the Pledge and Security Agreement is
hereby amended by inserting the following text immediately prior to the period
(“.”) at the end of the first sentence appearing in said Section:

“; provided that no Grantor shall be obligated to deliver to the Administrative
Agent pursuant to this Section 4.4(a) (Pledged Collateral) physical possession
of any certificate or note evidencing any Coleman IRB Bonds in an aggregate
principal amount not to exceed $35,000,000 or any accompanying transfer
documentation as otherwise required hereby”.

(b) The Required Lenders hereby authorize and direct the Administrative Agent to
(i) release the Liens on the trademarks described on Schedule “1” hereto owned
by JT Sports LLC (the “Released Trademarks”) and pledged to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Pledge and Security
Agreement and that certain Trademark Security Agreement, dated as of December 7,
2007, made by the grantors on the signature pages thereto and (ii) execute,
deliver and file such termination or release statements and do such other things
as are necessary to release such Liens, in each case upon receipt of an
officer’s certificate from the Borrower certifying that the Released Trademarks
do not constitute Material Intellectual Property (as defined in the Pledge and
Security Agreement).

 

4



--------------------------------------------------------------------------------

Section 3. Conditions to Effectiveness. This Thirteenth Amendment shall become
effective as of the date (the “Thirteenth Amendment Effective Date”) on which
each of the following conditions precedent shall have been satisfied (which
conditions may be satisfied concurrently with the occurrence of such date):

(a) Certain Documents. The Administrative Agent shall have received each of the
following, dated as of the Thirteenth Amendment Effective Date (unless otherwise
agreed to by the Administrative Agent), in form and substance satisfactory to
Administrative Agent:

(i) this Thirteenth Amendment, duly executed by the Borrower and the
Administrative Agent;

(ii) the Consent, Agreement and Affirmation of Guaranty in the form attached
hereto as Exhibit A (the “Guarantor Consent”), duly executed by each of the
Guarantors;

(iii) the Acknowledgment and Consents, each in the form attached hereto as
Exhibit B (each, a “Lender Consent”), duly executed by the Lenders constituting
the Required Lenders;

(iv) a copy of the notice delivered by a Responsible Officer of the Borrower (or
by an authorized attorney at Kane Kessler, P.C., counsel to the Borrower), to
each Local Agent in respect of each outstanding Local Credit Facility pursuant
to the requirements of Section 5.4(c) (Matters Relating to Loan Documents) of
the Local Credit Facility Intercreditor Agreement, pursuant to which the
Borrower notifies each such Local Agent of the amendments contained herein,
certified by a Responsible Officer of the Borrower as being a true, complete and
correct copy of such notice and together with evidence reasonably satisfactory
to the Administrative Agent that such notice shall have been delivered by the
Borrower to such Local Agents at least three Business Days prior to the
Thirteenth Amendment Effective Date; and

(v) such additional documentation as the Administrative Agent or the Required
Lenders may reasonably require prior to the execution and delivery of this
Thirteenth Amendment to the Borrower by the Administrative Agent.

(b) Prepayment of Term Loans. The Borrower shall have prepaid Term Loans in an
aggregate principal amount of not less than $250,000,000 in accordance with the
requirements of Section 2.06(b) (Optional Prepayment of the Term Loan) of the
Credit Agreement with the proceeds of subordinated Indebtedness incurred in
compliance with Section 7.03(h)(I) (Indebtedness).

(c) Consent Fee. The Administrative Agent shall have received from the Borrower
a consent fee payable in Dollars for the account of each Lender that has
returned an executed signature page to this Amendment to the Administrative
agent at or prior to 5:00 p.m., New York City time on January 19, 2010 (the
“Consent Deadline” and each such Lender, a “Consenting Lender”) equal to 0.05%
of the sum of (x) the aggregate principal amount of Term Loans, if any, held by
such Consenting Lender as of the Thirteenth Amendment Effective Date with
respect to which a consent was delivered and (y) the aggregate amount of the
Revolving Credit Commitment, if any, of such Consenting Lender as of the
Thirteenth Amendment Effective Date with respect to which a consent was
delivered.

(d) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Thirteenth Amendment shall be satisfactory in
all respects to the Administrative Agent and the Required Lenders.

 

5



--------------------------------------------------------------------------------

(e) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Thirteenth Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Thirteenth Amendment Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date;

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Thirteenth Amendment Effective Date; and

(iii) the Released Trademarks do not constitute Material Intellectual Property
(as defined in the Pledge and Security Agreement) on and as of the Thirteenth
Amendment Effective Date.

Section 4. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) the execution, delivery and performance by each Loan Party of this
Thirteenth Amendment have been duly authorized by all requisite corporate or
other action on the part of such Loan Party and will not violate any of the
certificates of incorporation or by-laws (or equivalent Constituent Documents)
of such Loan Party; and

(b) this Thirteenth Amendment has been duly executed and delivered by each Loan
Party, and each of this Thirteenth Amendment and the Credit Agreement and Pledge
and Security Agreement as amended or otherwise modified hereby constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with their terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

Section 5. Reference to and Effect on the Loan Documents.

(a) As of the Thirteenth Amendment Effective Date, each reference in the Credit
Agreement and the other Loan Documents to the “Credit Agreement”, the “Pledge
and Security Agreement”, “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
the Pledge and Security Agreement, as applicable, as amended by this Thirteenth
Amendment.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Thirteenth Amendment shall
not operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document, except as to any waiver expressly set
forth in this Thirteenth Amendment.

 

6



--------------------------------------------------------------------------------

(d) The Borrower hereby confirms that the security interests and Liens granted
by the Borrower pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 6. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Administrative Agent for all reasonable fees, costs and out-of-pocket
expenses due and payable by the Borrower pursuant to the Loan Documents,
including such costs and expenses (including Attorney Costs) for advice,
assistance, or other representation in connection with the preparation,
execution and delivery of this Thirteenth Amendment.

Section 7. Governing Law. This Thirteenth Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

Section 8. Headings. Section headings in this Thirteenth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Thirteenth Amendment for any other purposes.

Section 9. Severability. The fact that any term or provision of this Thirteenth
Amendment (or of the Credit Agreement and the Pledge and Security Agreement, to
the extent modified pursuant to this Thirteenth Amendment) is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.

Section 10. Execution in Counterparts. This Thirteenth Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Receipt by the Administrative Agent of a facsimile, PDF or other electronic copy
of an executed signature page hereof shall constitute receipt by the
Administrative Agent of an executed counterpart of this Thirteenth Amendment.

Section 11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS THIRTEENTH
AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Thirteenth Amendment has been duly executed on the date
set forth above.

 

JARDEN CORPORATION,

as Borrower

By:   /s/ John E. Capps Name:   John E. Capps Title:   Senior Vice President,
General Counsel and Secretary



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as Administrative Agent under the Credit

Agreement and as Administrative Agent under

the Pledge and Security Agreement

By:

  /s/ Scottye Lindsey

Name:

 

Scottye Lindsey

Title:

 

Director

By:

  /s/ Susan LeFevre

Name:

 

Susan LeFevre

Title:

 

Managing Director